Citation Nr: 1729525	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left wrist degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from February 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified in a June 2011 Travel Board hearing. The transcript of the hearing is of record.

The Board remanded this issue in September 2011 and October 2016 for further development. 

A November 2016 rating decision granted service connection for a left ring finger fracture, evaluated at 0 percent effective June 20, 2005; and bilateral interstitial fibrosis evaluated at 0 percent effective August 11, 2011. In February 2017, the Veteran submitted a Notice of Disagreement to the November 2016 rating decision.  Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999). The RO has acknowledged this NOD in a March 2017 letter and the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending. As such, this situation is distinguishable from Manlincon where an NOD had not been recognized. As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case. As Manlincon is not applicable, the Board declines to remand these two issues adjudicated in November 2016 for the issuance of an SOC and instead refers the matter to the RO to issue one.  



FINDING OF FACT

In an April 2017 rating decision, the RO granted in full the benefit sought on appeal for service connection for left wrist degenerative joint disease. 


CONCLUSION OF LAW

There remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for left wrist arthritis. 38 U.S.C.A. § 7105 (d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105 (d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. In this case the record reflects that in April 2017, the Veteran was granted service connection for a left wrist degenerative arthritis, and assigned a 10 percent rating, effective March 8, 2007. Therefore, in granting service connection for the claim, the RO granted in full the benefit the Veteran sought on appeal. Hence, as there remain no allegations of errors of fact or law for appellate consideration regarding the claim for service connection for left wrist degenerative joint disease, the Board does not have jurisdiction to review it, and it is dismissed.









							(Continued on the next page)

ORDER

Service connection for left wrist degenerative joint disease is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


